Title: From Thomas Jefferson to William Barret, 5 September 1822
From: Jefferson, Thomas
To: Barret, William


Dear Sir
Monticello
Sep. 5. 22.
I failed wholly in the payment to mr Miller which I should have made in March last, from circumstances it was not in my power to controul. that due this day shall be made within a very few days by an order for 750. D. on Colo Bernard Peyton. I have no reason to doubt that I shall be able to make good the succeeding payments as stipulated; except that the next, due in March next, cannot be made to the day. my reliance for it is on my Bedford tobo which never gets to market till May. the omission of the last instalment may oblige me to ask a delay of the ultimate extinguishment perhaps a half year beyond that before proposed: but it is equally possible that I may be able in the present or ensuing year to discharge the whole at a single payment. I can assure you that I have not another more anxious wish than the final discharge of this debt, and that my mind will remain justly impressed by the kindness of your indulgence, and more strongly urged by a just sensibility of it to hasten the moment by every means in my power. Accept  esteem & respect.Th: Jefferson